Citation Nr: 0321224	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  91-44 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for schizophrenia.  

2.  Entitlement to service connection for dermatophytosis and 
a benign growth of the skin.  



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney-at-law



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from July 1972 to 
August 1975. 

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a May 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a November 2000 decision, the Board denied the veteran's 
claims for service connection for a blood disorder, non-
Hodgkin's lymphoma, and defective vision of the right eye.  
It also found that new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection for post-traumatic stress disorder.  The Board 
found that new and material evidence had been presented to 
reopen the veteran's claim for service connection for 
schizophrenia, and remanded the issue, along with the issue 
of service connection for dermatophytosis and benign growth 
of the skin back to the RO for additional development.  

In December 2002 the Board undertook further development of 
this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  No additional 
evidence was obtained with regard to the claim for service 
connection for dermatophytosis or benign growth of the skin.

In May 2003, a motion to advance the veteran's appeal on the 
Board's docket was granted.  

The issue with respect to service connection for 
schizophrenia will be discussed in the remand section of this 
decision.  



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  Dermatophytosis or benign growth of the skin were not 
present in service and are not etiologically related to 
service.  

CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

They require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In a May 2001 letter, the veteran was notified of the VCAA 
and placed on notice of the evidence needed to substantiate 
his claim, and the evidence he was responsible for obtaining 
and the evidence VA would obtain.  VA has thereby met its 
obligation to notify the veteran of the evidence needed to 
substantiate his claim and of what evidence he was 
responsible for obtaining, and what evidence VA was 
responsible for obtaining.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran was provided VA 
examinations in May and September 2001.  

With respect to the May 2001 examination, the examiner was 
requested to express an opinion as to whether the veteran 
currently had a skin disorder, and if so, if it was as least 
as likely as not that such skin disease or benign skin growth 
was due to in-service herbicide exposure or other incident of 
service reported by the veteran or shown in the service 
medical records.  The examiner noted that he could not find 
evidence that the identified disorders were directly related 
to any condition recorded or diagnosed while in active 
service.  The examiner did not discuss the relationship, if 
any, between the disorders and herbicide exposure, as 
requested by the Board.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The statutory duty of the Secretary to assist veterans in 
developing disability claims does not include a duty to 
provide a veteran with a medical examination and medical 
opinions, absent showing by the veteran of a causal 
connection between his disability and his military service.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See 67 Fed. 
Reg. 42,600-42,608 (June 24, 2002).  

The Board does not find any evidence of a causal connection 
between the veteran's skin disability and his military 
service, nor are a fungal infection or plantar warts 
conditions which may be service connected on a presumptive 
basis due to herbicide exposure.  Therefore, the Board finds 
a VA examination was not warranted in this instance and the 
lack of opinion provided by the examiner is not prejudicial 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran has not identified, nor is the Board aware of, 
additional medical records associated with his claim which 
need to be obtained.  The Board therefore finds that, the 
facts pertinent to the claim have been properly developed, 
and there is no further action that could assist the veteran 
in substantiating his claim.  Therefore, the Board will 
address the merits of the veteran's claim.  

Legal Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110; 
1131; 38 C.F.R. §§ 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

Service connection may be granted for specified diseases 
based on in-service exposure to Agent Orange on a presumptive 
basis, or on a direct basis when there is competent evidence 
linking a current disease to such exposure.  Brock v. Brown, 
10 Vet. App. 155 (1997).  If a veteran was exposed to a 
herbicide agent during active military, naval or air service, 
the following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Type II diabetes; Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda (PCT); prostate cancer; multiple 
myeloma; respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma. 38 C.F.R. § 
3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne, PCT, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within one year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval or air service.  38 U.S.C.A. §§ 1113, 1116; 
38 C.F.R. § 3.307(a)(6)(ii).

Analysis

A review of the veteran's service medical records reflects 
that in January 1975 he was treated for a rash in the groin 
area.  During a separation medical examination there were no 
complaints or findings of a skin disorder.  

In March 1976, the veteran was treated for a left axillary 
abscess.  VA examinations in November 1977 and September 1981 
did not report findings associated with a skin disorder.  

A July 1991 Agent Orange examination revealed a history of 
hydradenitis suppurativa with no acute findings on 
evaluation.  

A hospital summary, dated from April to May 1992, reflects a 
finding of nonplantar keratosis of the right foot, without 
other evidence of a skin disorder.  

Clinical records dated in 1993 and 1994 reflect findings of 
thickened, distorted toenails; calloused feet; bilateral 
plantar warts; bunions; and athlete's foot.  A July 1994 
hospital summary notes brown macular lesions to anterior 
antrum of nose along with thick distorted toenails.  In 
August 1994, the veteran was diagnosed with onychomycosis.   

A VA hospital summary, for a period of hospitalization from 
January to February 1995, notes that a clinical evaluation 
revealed the veteran's skin to be normal in color and 
texture.  The cervical, axillary, and inguinal nodes were not 
enlarged or tender.  A VA hospital summary, for 
hospitalization from May to June 1995, reflects a normal 
physical examination except for the presence of calluses on 
both feet.  

In September 1996, the veteran filed a claim for service 
connection for dermatophytosis and benign growths of the 
skin.  

On VA examination in July 1997, the veteran was noted to have 
chronic fungal infections in his feet.  

On VA examination in May 2001, the examiner reviewed and 
noted the veteran's medical history.  Following a clinical 
evaluation, the examiner diagnosed the veteran with chronic 
fungus disease of both toenails in addition to plantar warts.  
He noted that he could find no evidence that either disorder 
was directly related to any condition recorded or diagnosed 
while in active service.  

The veteran was again examined in September 2001.  On 
clinical evaluation there were multiple callus formations on 
the plantar surface of both feet in the pressure areas.  
There was also gross deformity of all toenails with marked 
thickening and discoloration, especially of the left greater 
toenail.  The right greater toenail was noted as having been 
removed.  There was no evidence of scaling or of 
dermatophytosis involving the interdigital skin areas.  The 
diagnosis was onchophytosis with marked thickening and 
discoloration of the toenails, and multiple tender calluses 
on the plantar surface of both feet in the pressure areas.  

The Board notes that, both onchophytosis, i.e. fungal 
infection, and plantar calluses are not conditions subject to 
service connection on a presumptive basis due to herbicide 
exposure.  There is no medical evidence of record suggesting 
the presence of a fungal infection or calluses until many 
years following the veteran's discharge from service or 
suggesting that either disorder is etiologically related to 
service.  The examiner in May 2001 noted that he could find 
no evidence that either disorder was directly related to any 
condition recorded or diagnosed while in active service.  

The evidence does not reflect a causal connection between the 
veteran's skin disability and his military service, to 
include herbicide exposure.  Therefore, the preponderance of 
the evidence is against the veteran's claim for service 
connection for dermatophytosis and a benign growth of the 
skin.  


ORDER

Entitlement to service connection for dermatophytosis and a 
benign growth of the skin is denied.  

REMAND

In August 2002, the Board undertook additional development 
with respect to the issue of service connection for 
schizophrenia pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  The development has been completed.  
However, the regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  However, in view of the Federal Circuit's 
opinion, the case must be remanded for the following: 

1.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since its supplemental statement 
of the case issued in February 2002.

2.  If the benefits sought continue to be 
denied the RO should issue a new 
supplemental statement of the case.

Then, if otherwise in order, the case should be returned to 
the Board.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



